         Case 1:19-cr-00561-LAP Document 182 Filed 10/20/20 Page 1 of 2




                                                                                             CLDC
                                                                                1430 Willamette St. #359
                                                                                      Eugene, OR 97401
                                                                 Phone: 541-687-9180 Fax: 541.804.7391
                                                              E-Mail: lregan@cldc.org Web: www.cldc.org



October 20, 2020
VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       RE:     United States v. Steven Donziger, No. 19-CR-561 (LAP); 11-CIV-691 (LAK)

Dear Judge Preska:

Amendment to previously disclosed defense witnesses:

       Instead of calling Patricio Salazar as a witness, we are requesting the testimony of his
brother, Agustin Salazar, Attorney at Law.

        This defense witness is a voluntary witnesses willing to appear in the SDNY for trial on
or about November 6-11, 2020.
        However, due to the global COVID-19 pandemic, travel to the U.S is prohibited for
health reasons. Ecuador is currently at level 3 out of 4 on the COVID risk scale (avoid non-
essential travel). Mr. Salazar would be required to quarantine for two weeks in New York, and
then for two weeks upon his return to Ecuador. As a practicing attorney, he cannot cease his
professional obligations for a month in order to testify during a global pandemic.
        Further, my office has continued to attempt to contact the U.S. embassy in Ecuador’s
capital of Quito. The offices of the U.S. embassy are closed except for U.S. citizen emergencies
or deaths.


Sincerely,

/s/ Lauren C. Regan (electronic signature)
Lauren C. Regan, OSB#970878
Attorney at Law
Civil Liberties Defense Center
1430 Willamette St. #359
Eugene, OR 97401
lregan@cldc.org



                                                 1
Case 1:19-cr-00561-LAP Document 182 Filed 10/20/20 Page 2 of 2




                              2
